DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 02/14/2022.
Claims 2 and 6 have been cancelled.
Claims 1, 3-5, 8, and 13 have been amended.
Claims 1, 3-5, and 7-13 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

On pg. 9-10 of the Remarks, Applicant essentially argues (emphasis original):
In response, LaMarca discloses "location-aware mobile application management", which discloses in paragraphs 0048-0054 that "At 202, a mobile device determines its present location using one or more of new or known location-awareness approaches"…That is, LaMarca teaches selecting one or more apps based on "an association between apps and their locations" in which the apps being provided for selection are associated with "the location of the mobile device" instead of the "identification information included in receivable radio waves" as recited in amended claim 1. 
The applicant respectfully submits that since LaMarca relies upon the mobile device to "determine its present location" so as to select the apps associated with the location, LaMarca may fail to select the apps when the mobile device cannot determine its location (e.g. located indoors). In contrast, as recited in amended claim 1 of the application, "a storage that stores identification information included in radio waves and a software program in association with each other" and accordingly "the processor starts the software program which is stored in the storage in association with identification information (included in receivable radio waves)". As such, the information processing apparatus of the application may start a software program without determining its location, which is different from the "location-aware" technique taught by LaMarca. 

Examiner respectfully disagrees the combination of Delker/LaMarca fails to teach the limitations as written in the claims. LaMarca specifically discloses embodiments where locations are obtained from (¶0048) and/or represented by (¶0036-0037) “ambient identifiable wireless ("IWS") sources” (identification information included in radio waves):
“One or more implementations include, for example, a mobile device recognizing and learning a frequented discrete location based on the "observed" ambient radio environment at that location. In particular, the mobile device can recognize and learn which ambient identifiable wireless ("IWS") sources are part of a topography within reception range at that discrete location. 
A wireless access point (WAP) is a specific example of an ambient IWS source...identifying characteristics include service set identification (SSID) and received signal strength indication (RSSI)” (¶0036-0037, all emphasis to LaMarca quotations added).

“The determined location of the mobile device can be, for example, a physical location, a geo-location, or a logical location. The geo-location information can be obtained from a GPS. The location information can be obtained, at least in part, from one or more ambient IWS sources” (¶0048).

Thus LaMarca’s database associates ambient IWS (identification information included in radio waves) with applications by way of location information that represents or is derived from the IWS, which teaches toward Delkar’s SSID based techniques for estimating a user device’s location (e.g. col. 1, li. 64 – col. 2, li. 4), and is entirely consistent with the claimed embodiment where starting the application requires the intermediate operation of estimating the place where the user is positioned” (i.e. location) “from the identification information” to start the software application (further discussed below) and which places no limits on the nature of the “association”. 

Regarding Applicant’s arguments at pg. 10 of the Remarks: “The applicant respectfully submits that since LaMarca relies upon the mobile device to "determine its present location" so as to select the apps associated with the location…In contrast…the information processing apparatus of the application may start a software program which is usable in a place without determining its location, which is different from the "location-aware" technique taught by LaMarca.”
Examiner notes Applicant’s argument is inconsistent with the claimed embodiment which “starts a software program which is usable in a place where a user is positioned, the place where the user is positioned being estimated from the identification information”; the majority of the dependent claims also require awareness of the place/location of the device, e.g. claims 3 and 4: “wherein the place where the user is positioned is a type of store where the user is positioned; and starts the software program which is usable in the store where the user is positioned…if a plurality of software programs are usable in the place where the user is positioned, the starting unit processor presents the plurality of software programs to the user and then starts a software program selected by the user.”
As seen from the above, the claims are directed to embodiments where “an identifier for a wireless-LAN access point is used for estimating the location or the type of store where a user is positioned, and then, the controller 34 judges whether the user is able to utilize a certain service” (Applicant’s as-filed Specification, pg. 19). If it is Applicant’s intent to capture embodiments where the SSID/identification information included in radio waves is not used for estimating/determining the user’s location but instead automatically starts an app in response to an obtained SSID matching a stored SSID corresponding to the app then Applicant will need to amend the claim to reflect such subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Delker (US 10,382,571 B1) in view of LaMarca et al. (US 2014/0171116 A1).

Claims 1 and 13:
Delker discloses the limitations as shown in the following rejections:
An information processing apparatus (mobile communication device) comprising…a processor configured to obtain identification information (service set identifier (SSID)) included in receivable radio waves (see at least col. 2, li. 28-44; col. 3, li. 61 – col. 4, li. 17; col. 5, li. 4-34; FIG. 3-4). 
start a software program which is usable in a place where a user is positioned, the place where the user is positioned being estimated (inferred) from the identification information (col. 4, li. 18-32; col. 1, li. 64 – col. 2, li. 4; col. 8, li. 35-60) “current location information may be used for various purposes, such as…launching a mobile application on the device associated with the location (e.g. the inferred location may be the location of a coffee shop and a mobile application associated with the subject coffee shop may be launched” (col. 4, li. 18-24). 
Delker discloses the limitations as shown in the rejections above. Although arguably inherent in order for Delker to launch apps corresponding to particular locations inferred from SSID information, Delker does not specifically disclose a storage that stores identification information included in radio waves and a software program in association with each other, the software program being used for utilizing a service provided in a place where the identification information is obtained.
LaMarca however discloses analogous methods for managing location-specific apps and discloses a storage (database) that stores identification information included in radio waves (ambient identifiable wireless ("IWS") information, e.g. SSID)  and a software program in association with each other, the software program being used for utilizing a service provided in a place (location, particularly physical and/or logical/semantic location) where the identification information is obtained…wherein the processor starts the software program which is stored in the storage in association with identification information, as the software program which is usable in the place where the user is positioned in at least ¶0048-0051: “The determined location of the mobile device can be, for example, a physical location, a geo-location, or a logical location…The location information can be obtained, at least in part, from one or more ambient IWS sources…the database provides a list of apps associated with the present location”; ¶0030-0032, 0036-0038: “a mobile device recognizing and learning a frequented discrete location based on the "observed" ambient radio environment at that location…A wireless access point (WAP) is a specific example of an ambient IWS source…identifying characteristics include service set identification (SSID)”, 0042, 0028-0029.
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Delker to utilize LaMarca’s location-aware app-management techniques to improve the device usage user’s experience by simplifying and automating the management and execution of the location-based applications (LaMarca ¶0018-0022).

Claims 3 and 7:
The combination of Delker/LaMarca discloses the limitations as shown in the rejections above. Delker further discloses the place where the user is positioned is a type of store where the user is positioned; and the processor starts a software program which is usable in the store where the user is positioned…wherein the software program is an application program for using a certain service (e.g. coffee shop services, WiFi services, advertised services) (col. 4, li. 18-45). See also LaMarca ¶0027 (subway train services) and 0030 (airport services).

Claim 4:
The combination of Delker/LaMarca discloses the limitations as shown in the rejections above. LaMarca further discloses wherein, if a plurality of software programs are usable in the place where the user is positioned, the processor presents the plurality of software programs to the user and then starts a software program selected by the user (see at least ¶0030-0032 and 0051-0055).

Claim 8:
Delker discloses the limitations as shown in the following rejections:
An information processing apparatus comprising…a processor configured to obtain identification information (service set identifier (SSID)) included in receivable radio waves (see at least col. 2 li. 28-44; col. 3 li. 61 – col. 4 li. 17; col. 5 li. 4-34).  
a display that displays information (e.g. advertisement, notification, and/or app) concerning a service available in a place where a user is positioned, the place where the user is positioned being estimated (inferred) from the identification information (see at least col. 4 li. 18-45; FIG. 3). 
Delker discloses the limitations as shown in the rejections above. Although arguably inherent in order for Delker to launch apps corresponding to particular locations inferred from SSID information, Delker does not specifically disclose a storage that stores identification information included in radio waves and a software program in association with each other, the software program being used for utilizing a service provided in a place where the identification information is obtained.
a storage that stores identification information included in radio waves (ambient identifiable wireless ("IWS") information, e.g. SSID) and display data in association with each other, the display data comprising information (e.g. map, transit schedule, airport services, notifications, and/or location specific app) concerning a service provided in a place (location, particularly physical or logical/semantic location) where the identification information is obtained…wherein the processor obtains the display data which is stored in the storage in association with identification information, as the information concerning the service available in the place where the user is positioned in at least ¶0048-0051: “The determined location of the mobile device can be, for example, a physical location, a geo-location, or a logical location…The location information can be obtained, at least in part, from one or more ambient IWS sources…the database provides a list of apps associated with the present location”; ¶0036-0038: “a mobile device recognizing and learning a frequented discrete location based on the "observed" ambient radio environment at that location…A wireless access point (WAP) is a specific example of an ambient IWS source…identifying characteristics include service set identification (SSID)”; ¶0012, 0027, 0030-0032, 0042.
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Delker to utilize LaMarca’s location-aware app-management techniques to improve the device usage user’s experience by simplifying and automating the management and execution of the location-based applications (LaMarca ¶0018-0022).

Claims 9-12:
The combination of Delker/LaMarca discloses the limitations as shown in the rejections above. Delker further discloses wherein the identification information is an identifier (SSID) for an access point (WiFi access point (AP)) of a wireless local area network…the identifier is a service set identifier (see .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Delker (US 10,382,571 B1) in view of LaMarca et al. (US 2014/0171116 A1) in further view of Glover et al. (US 2016/0188602 A1).

Claim 5:
The combination of Delker/LaMarca discloses the limitations as shown in the rejections above. LaMarca further discloses wherein the processor estimates the software program which is usable in the place where the user is positioned in at least ¶0027, 0030, 0051-0053 but does not describe whether or not application options are still presented to the user if no software program which is usable in the place where the user is positioned is found.
Glover, however, discloses (¶0022, 0035) methods of searching for location-based applications that are “relevant” to a user location (estimates the software program which is usable in the place where the user is positioned) where an “application may be relevant at a location, for example, if a particular function of the application is operational at the location…if an application function is usable at the location…if an application service is available at the location” (¶0035). Glover further discloses (¶0042-0043, 0102, 0117-0118, 0140-0144) the app search filters out apps “irrelevant” to the location and excludes them from the search results “search system may provide the application record as a search result, for example, if the location data of the application record matches the device location. The search system may exclude the application record from the search results when the location data of the application record does not match the device location” (¶0140). Thus Glover’s search result informs the user that no service is available if no software program which is usable in the place where the user is positioned is found.
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Glover to employ Delker’s methods for determining a device’s location to improve the accuracy and consistency of the device location determination (Delker col. 5, li. 4-17; col. 3, li. 18-28) and represents the application of a known technique to a known device ready for improvement (Glover ¶0069-0071, 0147) to yield predictable results. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
	03/08/2022
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196